DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (herein “Jackson”; US Pat. No. 5,579,997) in view of Shimizu (JP Pub. No. 2007006957 A).
Regarding claim 1, Jackson discloses a toy vehicle track accessory (Fig. 7) comprising: a main body defining a first pathway and a second pathway that converge into a third pathway (Fig. 7), the first pathway having a first end with a first angular portion (Figs. 2 and 7, item 20; right side; noting an angular arc created by the semi-circle), the second pathway having a second end with a second angular portion (Figs. 2 and 7, item 20; left side; noting an angular arc created by the semi-circle), the third pathway having a third end  (Fig. 7, proximate item 15), wherein each of the first and second angular portions have a convex edge with an interior angle of 180 degrees (Fig. 7, items 20; noting an angular arc of roughly 180 degrees); a first track connector pivotably coupled to the first end (Fig. 7, item 50, noting the right side), the first track connector pivotable in a direction coplanar  with the main body (Fig. 7; noting this if functionally possible given the structure) and further including a protrusion configured to engage the first angular portion (Fig. 2, item 14; and noting item 30 can be considered part of item 14); a second track connector pivotably coupled to the second end (Fig. 7, item 50; noting the left side), the second track connector pivotable in a direction coplanar with the main body (Fig. 7; noting this if functionally possible given the structure) and further including a protrusion configured to engage the second angular portion (Fig. 2, item 14; and noting item 30 can be considered part of item 14); wherein the first track connector, the second track connector each include a semicircular coupler with a smooth, planar surface extending between a pair of opposing track walls (Fig. 7, reproduced below; noting “include” is considered to be synonymous with “comprising” per MPEP 2111.03).   having a third angular portion, the third angular portion having a convex edge, and a third track connector pivotably coupled to the third end, the third track connector pivotable in a direction coplanar with the main body and further including a protrusion configured to engage the third angular portion, and the third track connector includes a semicircular coupler with a smooth, planar surface extending between a pair of opposing track walls.  However, Jackson discloses angular first and second portions having a convex edge, and the connectors pivotably coupled to the ends, the connectors pivotable in a direction coplanar with the main body and further including a protrusion configured to engage the angular portions (Fig. 7, items 20 and Fig. 2, item 30 being the protrusion) and the first and second track connectors include a semicircular coupler with a smooth, planar surface extending between a pair of opposing track walls (see Fig. 7, reproduced below).  Furthermore, regarding using the above claimed angular third portion at the third pathway, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using a third pathway having a third angular portion, the third angular portion having a convex edge, and a third track connector pivotably coupled to the third end, the third track connector pivotable in a direction coplanar with the main body and further including a protrusion configured to engage the third angular portion would be a mere duplication of parts and not produce unexpected results: that is, the third pathway would be pivotably mounted much like the first and second to allow connection to the track at various angles.  It is also noted that Jackson does not specifically disclose using an interior angle of less than 180 degrees.  However, the Examiner notes that based on Jackson: Fig. 7, the actual range Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, pars. [0005] and [0023]; applicant giving no criticality for using an angle of less than 180 degrees).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact interior angle of the convex edge would not make the invention perform differently; that is, the track would be allowed to pivot regardless of the exact interior angle of the edge.  Finally, in the alternative, regarding the first, second, and third track connectors including a smooth, planar surface between a pair of opposing track walls, Shimizu discloses this (Fig. 6; noting at least a portion of the track floor is smooth and continuous directly between the walls; the Examiner alternatively construing this limitation to mean “a continuous smooth, planar surface running perpendicular to and positioned directly between the walls”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jackson to make a smooth, planar surface extending between a pair of opposing track walls as taught by Shimizu because doing so would be a simple substitution of one element (a smooth planar surface between walls) for another (a track connector that allows for multiple track connection) in the same way (using a smooth planar surface between walls of the track connector).

    PNG
    media_image1.png
    781
    619
    media_image1.png
    Greyscale

Regarding claims 3 and 15, the combined Jackson and Shimizu disclose that the interior angles of the first and second angular portions are the same (Jackson: Fig. 7, items 20).  It is noted that the combined Jackson and Shimizu do not specifically disclose that the interior angle of the third angular portion is different from the interior angles of the first and second angular portions. However, as noted above by the Examiner, it would be obvious to use the same pivotable connection at the third pathway (i.e. and thus the same interior angle as the first and second).  In addition, regarding using an angle for the third interior angle different than the second and first, it has been held that if a change in the relative dimensions over the prior Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, par. [0023]; applicant giving no criticality for using different angle as compared to using the same).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact interior angles of the three convex edge would not make the invention perform differently; that is, all three tracks would be allowed to pivot regardless of the exact interior angle of the edge.  
Regarding claims 4, 10, and 19, the combined Jackson and Shimizu disclose that the main body, first track connector, second track connector, and third track connector each include a pair of opposing track walls (Jackson: Figs. 2 and 7, items 36); and the track walls of the main body include widened sections sized to overlap the track walls of the first, second, and third track connectors (Shimizu: Fig. 8; making obvious widened walls on the upper track to overlap the walls of the lower track).
Regarding claims 5 and 8, it is noted that the combined Jackson and Shimizu do not specifically disclose that the first pathway includes a first arcuate opening, the second pathway includes a second arcuate opening, and the third pathway includes a third arcuate opening; and the first track connector includes a projection that travels lengthwise along the first arcuate opening when the first track connector is pivoted, the second track connector includes a second projection that travels lengthwise along the second arcuate opening when the second track connector is pivoted, and the third track connector includes a third projection that travels lengthwise along the third arcuate opening when the third track connector is pivoted. However, Jackson makes obvious that all three pathways may have a pivotable connection (see claims 1 and 7 rejection above based on duplication of parts).  In 
Regarding claims 6, 9, and 18, it is noted that the combined Jackson and Shimizu do not specifically disclose that the first pathway includes a pair of first arcuate openings, the second pathway includes a pair of second arcuate openings, and the third pathway includes a pair of third arcuate openings; and the first track connector includes a pair of first projections that travel lengthwise along the first arcuate openings when the first track connector is pivoted, the second track connector includes a pair of second projections that travel lengthwise along the second arcuate openings when the second track connector is pivoted, and the third track connector includes a pair of third projections that travel lengthwise along the third arcuate openings when the third track connector is pivoted. However, Jackson makes obvious that all three pathways may have a pivotable connection (see claims 1, 7, and 16 rejection above based on duplication of parts).  In addition, Shimizu discloses a similar pivotable track connection, wherein the first pathway includes a pair of first arcuate openings (Figs. 1 and 6, item 12 and par. [0022] of machine translation) and the first track 
Regarding claim 7, Jackson discloses a toy vehicle track accessory (Fig. 7) comprising: a main body including a first track wall on a first edge of the main body, a second track wall on a second edge of the main body opposite the first edge (Fig. 7, items 36), and a divider between the first and second track walls (Fig. 7, proximate item 28), wherein the first track wall, second track wall, and divider collectively define a first pathway and a second pathway that converge into a third pathway (Fig. 7); a pivotable first track connector extending from the first pathway, the first track connector including a first semi-circular portion with a first smooth, planar surface positioned between the first track wall and divider (Figs. 2 and 7, right side semi-circular upright wall between items 36, see Fig. 2 specifically; see Fig. 7, reproduced above for the smooth, planar surface); a pivotable second track connector extending from the second pathway, the second track connector including a second semi-circular portion with a second smooth, planar surface positioned between the divider and the second track wall (Figs. 2 and 7, right side semi-circular upright wall between items 36, see Fig. 2 specifically; and see Fig. 7 reproduced above for the smooth, planar surface); and a third track connector extending from the third pathway (Fig. 7, proximate pivotable third track connector, the third track connector including a third semicircular portion with a smooth, planar surface positioned between the first track wall and the second track wall. However, Jackson discloses a pivotable first and second track connector, the track connectors including a semicircular portion positioned with a smooth, planar surface between the first track wall and the second track wall (Figs. 2 and 7, right side semi-circular upright wall between items 36, see Fig. 2 specifically; see Fig. 7 above for the smooth, planar surface).  Furthermore, regarding using a pivotable third track, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using a pivotable third track connector, the third track connector including a semicircular portion positioned between the first track wall and the second track wall would be a mere duplication of parts and not produce unexpected results: that is, the third pathway would be pivotably mounted much like the first and second to allow connection to the track at various angles. Finally, in the alternative, regarding the first, second, and third track connectors including a smooth, planar surface between a pair of opposing track walls and/or the divider, Shimizu discloses this (Fig. 6; noting at least a portion is smooth between the walls; the Examiner alternatively construing this limitation to mean “a continuous smooth, planar surface running perpendicular to and positioned directly between the walls”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jackson to make a smooth, planar surface extending between a pair of opposing track walls as taught by Shimizu because doing so would be a simple substitution of one element (a smooth planar surface between walls) for 
Regarding claims 11, the combined Jackson and Shimizu disclose that the main body includes semi-circular indentations sized to receive the semi-circular portions of the first, second, and third track connectors (Jackson: Figs. 5 and 2, proximate item 44; noting a “indentation” is simply a “ recess” that can be created by the convex semi-circular shape of Fig. 2, item 20).  
Regarding claim 12, the combined Jackson and Shimizu disclose the main body includes a first angular portion between the first track wall and divider, a second angular portion between the divider and second track wall, and a third angular portion between the first track wall and second track wall; and each of the first, second, and third angular portions have a convex edge with an interior angle of less than 180 degrees. (Jackson: Fig. 7, items 20; noting an angular arc of roughly 180 degrees and Shimizu: Fig. 8; showing less than 180 degrees).  
Regarding claim 13, the combined Jackson and Shimizu disclose that the first track connector includes a straight protrusion configured to abut the first angular portion (Jackson: Fig. 7, straight sides off item 38; noting the Examiner taking a broadest reasonable interpretation of “abut” to mean “to be adjacent to”); the second track connector includes a straight protrusion configured to abut the second angular portion (Jackson: Fig. 7, straight sides off item 38); and the third track connector includes a straight protrusion configured to abut the third angular portion (Jackson: Fig. 7, straight sides off item 38; noting obvious based on duplication of parts).
a toy vehicle track accessory (Fig. 7) comprising: a main body comprising a first pathway, a second pathway, and a third pathway (Fig. 7), wherein the third pathway bifurcates into the first and second pathways (Fig. 7); a first track connector pivotably coupled to the first pathway (Fig. 7, noting the lower right side, item 50), the first track connector pivotable in a direction coplanar with the main body (Fig. 7; noting this is functional language possible given the structure); a second track connector pivotably coupled to the second pathway (Fig. 7, noting the lower left side, item 50), the second track connector pivotable in a direction coplanar with the main body (Fig. 7; noting this is functional language possible given the structure), and a third track connector (Fig. 7, proximate item 38),  wherein the first track connector, the second track connector each include a semicircular coupler with a smooth, planar surface extending between a pair of opposing track walls (Fig. 7, reproduced below; noting “include” is considered to be synonymous with “comprising” per MPEP 2111.03).  It is noted that Jackson does not specifically disclose a pivotable third track connector coupled to the third pathway, the third track connector pivotable in a direction coplanar with the main body, and the third track connector includes a semicircular coupler with a smooth, planar surface extending between a pair of opposing track walls. However, Jackson discloses a pivotable first and second track connector coupled to the pathways, the first and second track connectors pivotable in a direction coplanar with the main body (Fig. 7, items 20) and the first and second track connectors include a semicircular coupler with a smooth, planar surface extending between a pair of opposing track walls (see Fig. 7, reproduced above).  Furthermore, regarding using a pivotable third track, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 
Regarding claim 17, the claim is rejected based on the combination of claims 12 and 13 above.  In addition, item 38 (aka the straight protrusion), is proximate the vertex (i.e. the highest point) of each angular portion (see Fig. 7, item 20).
Regarding claim 20, the combined Jackson and Shimizu disclose that the main body includes semicircular indentations sized to receive the semicircular couplers of the first, second, and third track connectors (Jackson: Figs. 5 and 2, proximate item 44; noting a “indentation” is simply a “ recess” that can be created by the convex semi-circular shape of Fig. 2, item 20).
Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
Applicant states “As discussed and agreed during the interview noted above, neither of the cited references disclose the above quoted recitations of claim 1” (emphasis added).
Respectfully submitted, the Examiner never agreed to anything or any particular claim language or limitation (see applicant’s own interview summary posted 11/2/21 stating “No agreement was reached regarding the proposed amendments”).
In fact, the following is taken from the Examiner’s interview summary posted 11/1/21 regarding applicant’s current claim language (emphasis added):
Applicant alluded to essentially using a negative limitation wherein no track bottom protrusions were present (Jackson discloses track bottom protrusions like item 38 in Fig. 7). The Examiner warned applicant to be careful about going down this route. Applicant would need support in the spec for the negative limitation and Jackson would have to disclose an explicit or implicit teaching away. The Examiner saw an implicit teaching away as rendering the primary reference Jackson inoperable. Applicant did not take this position. Nonetheless, this latter path had numerous issues which would need to be addressed.

As is currently claimed, applicant only requires “a smooth, planar surface extending between a pair of opposing track walls”.  This limitation does not state that for example, the surface is “continuous”, “perpendicular to the walls”, or “directly between the walls/divider”.  These are in fact some of the numerous issues (as alluded to by the Examiner) that can arise with the current claim language.  As noted in Fig. 7 above, Jackson does read on the currently claimed broad language as showing a somewhat circular, smooth, and planar surface that extends between the walls and/or the divider (underline added).
The Examiner also uses Shimizu to reinforce the idea that the track can be smooth, and planar between the walls.  Applicant argues that “removing the [Jackson] median 38 would not have been obvious because the modification would change the principle of operation of Jackson may veer off” as seen in applicant’s annotated Fig. 7 on page 14 (see Remarks, received 11/2/21, page 13; emphasis added, noting the term “may” falls short of rendering it inoperable).  Respectfully submitted, regarding the term “large” as determined by applicant from annotated Fig. 7 of Jackson, MPEP 2125 makes it clear that “proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale”.  In addition, this argument fails to take into account the teachings of Shimizu that shows continuously enclosed side walls at the portion of the track where rotation/pivot occurs.  
Applicant then goes so far as to say “Shimizu fails to cure the deficiencies of Jackson” (see Remarks, received 11/2/21, page 14).  Respectfully, the Examiner again disagrees.  Restated, assuming arguendo that the median in Jackson can be removed as argued by the Examiner, Shimizu clearly discloses a planar, smooth surface running between the walls (Figs. 6 and 7).
As such, applicant’s arguments are not compelling and claims 2 and 14 are not rejoined as requested.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/26/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711